DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michelle Searcy and Leonard Searcy (Reg. No. 53,574) on 3/16/22.

The application has been amended as follows: 
Amend claims 5, 6, 9 and 10:

5. A system for managing clinical workforce operations comprising: 
at least one computing device, having a processor coupled to a memory, communicating with a database and one or more client devices operated respectively by one or more operators, wherein the at least one computing device accesses the database and communicates with the one or more client devices, wherein the one or more client devices operate in a network with the at least one computing device, and each of the one or more client devices has a processor coupled to a memory; 
the at least one computing device provides instructions to the one or more client devices, wherein the one or more client devices generate a graphical user interface; 
wherein the at least one computing device receives one or more indications of the one or more operators' interactions respectively with the graphical user interface at the one or more client devices and do the following: 

Reply to Office Action of: 11/1/2021 	access a healthcare provider population profile from the database through the at least one computing device, wherein the healthcare provider population profile includes availability of at least one healthcare provider, a skill set of the at least one healthcare provider, and a healthcare provider capacity rating of the at least one healthcare provider; 
receive a selection of the at least one healthcare provider such that the at least one healthcare provider is assigned to the patient and the assignment is displayed at the graphical user interface based on a period of time that the at least one healthcare provider is assigned to the patient; wherein the selection of the at least one healthcare provider includes dragging and dropping a healthcare provider identifier object associated with the at least one healthcare provider on a patient identifier object associated with the patient at the graphical user interface at the one or more client devices; 
determine whether the at least one healthcare provider selected is an appropriate match to assign to the patient, wherein the determination is based on the skill set of the at least one healthcare provider, a healthcare provider over capacity condition, and healthcare compliance restrictions; 
based uponthe determination that the at least one healthcare provider is an appropriate match to assign to the patient:
1. determine the period of time that the at least one healthcare provider is assigned to the patient based on the healthcare provider population profile;  
2. store in the database the assignment of the at least one healthcare provider to the patient and determine a portion of a time period of 
3. automatically display a first graphical representation of the assignment of the at least one healthcare provider the portion of the time period of the patient clinical care that is covered is indicated by a shaded portion or highlighted portion of the assignment bar and a portion of the time period of the patient clinical care that is not covered is indicated by an unshaded portion, an unhighlighted portion, or a uncolored portion of the assignment bar, wherein the portion of the time period of the patientPage 4 of 16Application No. 15/394,20927098.268608 Response Filed 02/28/2022 Reply to Office Action of: 11/1/2021clinical care that is covered is displayed at the graphical user interface at the one or more client devices on the assignment bar at a position representing the determined period of time that the at least one healthcare provider is assigned to the patient, and wherein the assignment bar is activatable to display an expanded assignment view at the graphical user interface which presents details of a particular at least one healthcare provider assignment corresponding to a particular portion of the assignment bar when selected; 
based upon another determination that the at least one healthcare provider is not an appropriate match to assign to the patient, generate an alert, from the at least one computing device and automatically display the alert at the graphical user interface at the one or more client devices, the alert indicating that the at least one healthcare provider is not an appropriate match to assign to the patient and includes one or more selectable action icons, wherein one or more actions related to one of one or more options are automatically initiated upon receiving selection of one of the one or more selectable action icons and the one or more options includes a first option to proceed with the 
upon receiving selection of one of the one or more selectable action icons relating to the second option to present alternative healthcare providers to assign to the patient, display a second graphical representation at the graphical user interface at the one or more client devices of the alternative healthcare providers to assign to the patient and to replace the at least one healthcare provider that is not an appropriate match to assign to the patient.

6. The system of claim 5, further comprising based upon the determination that the at least one healthcare provider is an appropriate match for the patient, the at least one computing device updates the assignment bar at the graphical user interface at the one or more client devices to reflect the assignment of the at least one healthcare provider to the patient

9. A system for managing clinical workforce operations comprising: 
at least one computing device, having a processor coupled to a memory, communicating with a database and one or more client devices operated respectively by one or more operators, wherein the at least one computing device accesses the database and communicates with the one or more client devices, wherein the one or more client devices operate in a network with the at least one computing device, and each of the one or more client devices has a processor coupled to a memory; 
the at least one computing device provides instructions to the one or more client devices, wherein the one or more client devices generate a graphical user interface;

access at least one clinical care need of a patient, wherein the at least one clinical care need includes a skill set required to service a need of the patient; 
access a healthcare provider population profile from the database through the at least one computing device, wherein the healthcare provider population profile includes availability of at least one healthcare provider, a skill set of the at least one healthcarePage 7 of 16Application No. 15/394,20927098.268608 Response Filed 02/28/2022Reply to Office Action of: 11/1/2021provider, and a healthcare provider capacity rating of the at least one healthcare provider; 
receive a selection of the at least one healthcare provider such that the at least one healthcare provider is assigned to the patient and the assignment is displayed at the graphical user interface based on a period of time that the at least one healthcare provider is assigned to the patient; wherein the selection of the at least one healthcare provider includes dragging and dropping a healthcare provider identifier object associated with the at least one healthcare provider on a patient identifier object associated with the patient at the graphical user interface at the one or more client devices; 
determine whether the at least one healthcare provider selected is an appropriate match to assign to the patient, wherein the determination is based on the skill set of the at least one healthcare provider, a healthcare provider over capacity condition, and healthcare compliance restrictions; 
based upon the determination that the at least one healthcare provider is an appropriate match to assign to the patient:  
1. determine the period of time that the at least one healthcare provider is assigned to the patient based on the healthcare provider population profile;  

3. automatically display a first graphical representation of the assignment of the at least one healthcare provider to the patient with an assignment bar at the graphical user interface at the one or more client devices, wherein the assignment bar represents the time period of the patient clinical care, the portion of the time period of the patient clinical care that is covered is indicated by a shaded portion or highlighted portion of the assignment bar and a portion of the time period of the patient clinical care that is not covered is indicated by an unshaded portion, an unhighlighted portion, or a uncolored portion of the assignment bar, wherein the portion of the time period of the patient clinical care that is covered is displayed at the graphical user interface at the one or more client devices on the assignment bar at a Page 9 of 16Application No. 15/394,20927098.268608 Response Filed 02/28/2022Reply to Office Action of: 11/1/2021position representing the determined period of time that the at least one healthcare provider is assigned to the patient, and wherein the assignment bar is activatable to display an expanded assignment view at the graphical user interface which presents details of a particular at least one healthcare provider assignment corresponding to a particular portion of the assignment bar when selected; 
based upon another determination that the at least one healthcare provider is not an appropriate match to assign to the patient, generate an alert and automatically display the alert at the graphical user interface at the one or more client devices, the alert indicating that the at least one 
upon receiving selection of one of the one or more selectable action icons relating to the second option to present alternative Page 10 of 16Application No. 15/394,20927098.268608Response Filed 02/28/2022Reply to Office Action of: 11/1/2021healthcare providers to assign to the patient, display a second graphical representation at the graphical user interface at the one or more client devices of the alternative healthcare providers to assign to the patient and to replace the at least one healthcare provider that is not an appropriate match to assign to the patient.

10. The system of claim 9, further comprising based upon the determination that the at least one healthcare provider is an appropriate match for the patient, the at least one computing device updates the assignment bar at the graphical user interface at the one or more client devices to reflect the assignment of the at least one healthcare provider to the patient

Allowable Subject Matter
Claims 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 5 and 9 are directed to a system for managing clinical workforce operations.
 wherein the portion of the time period of the patientPage 4 of 16Application No. 15/394,20927098.268608 Response Filed 02/28/2022 Reply to Office Action of: 11/1/2021clinical care that is covered is displayed at the graphical user interface at the one or more client devices on the assignment bar at a position representing the determined period of time that the at least one healthcare provider is assigned to the patient, and wherein the assignment bar is activatable to display an expanded assignment view at the graphical user interface which presents details of a particular at least one healthcare provider assignment corresponding to a particular portion of the assignment bar when selected.
CA-22286612-A (foreign reference) teaches an appointment scheduling system that uses colored bars and a quick comparison can be made by viewing multiple schedules on the screen to see if a common time is available for more than one professional or resource, such as a doctor, and either an examination room or a surgery room.

However, the closest prior art of record, closest foreign reference, and closest non-patent literature reference do not teach or fairly suggest based upon another determination that the at least one healthcare provider is not an appropriate match to assign to the patient, generate an alert, from the at least one computing device and automatically display the alert at the graphical user interface at the one or more client devices, the alert indicating that the at least one healthcare provider is not an appropriate match to assign to the patient and includes one or more selectable action icons, wherein one or more actions related to one of one or more options are automatically initiated upon receiving selection of one of the one or more selectable action icons and the one or more options includes a first option to proceed with the assignment of the at least onePage 5 of 16Application No. 15/394,20927098.268608 Response Filed 02/28/2022 Reply to Office Action of: 11/1/2021healthcare provider to the patient and a second option to present alternative healthcare providers to assign to the patient; and upon receiving selection of one of the one or more selectable action icons relating to the second option to present alternative healthcare providers to assign to the patient, display a second graphical representation at the graphical user interface at the one or more client devices of the alternative healthcare providers to assign to the patient and to replace the at least one healthcare provider that is not an appropriate match to assign to the patient.
Regarding subject matter eligibility concerns under 35 U.S.C. 101, independent claims 5 and 9 are eligible because they provide a technical improvement by reciting a graphical user interface that provides the user with details of assignments at various points during the time period of the patient clinical care without redirecting the user to another page or the user having to navigate away to another page and also remotely receives an alert with one or more selectable action icons. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686